PER CURIAM.
Shawn Seay challenges his conviction and sentence as a career criminal for an offense occurring on January 6,1996. We affirm the conviction and reverse for resentencing pursuant to Thompson v. State, 708 So.2d 315 (Fla. 2d DCA 1998).
In Thompson, this court held that chapter 95-182, Laws of Florida, which created career criminal sentencing, is unconstitutional because it violates the single subject rule. Accordingly, based on Thompson, we reverse Seay’s violent career criminal sentence and remand for resentencing. Our resolution of this matter makes it unnecessary to address the other sentencing issues.
Affirmed in part, reversed in part, and remanded.
ALTENBERND, AC.J., and GREEN and SALCINES, JJ., Concur.